 
 
I 
108th CONGRESS
2d Session
H. R. 4616 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2004 
Mrs. Davis of California (for herself, Mr. Evans, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend for four years the operation of the demonstration project of the Secretary of Veterans Affairs to guarantee hybrid adjustable rate mortgages for the construction or purchase of homes by veterans. 
 
 
1.Short titleThis Act may be cited as the Veterans' Adjustable Rate Home Loan Extension Act of 2004. 
2.Four-year extension of hybrid adjustable rate mortgage guarantee demonstration program 
Subsection (a) of section 3707A of title 38, United States Code, is amended by striking during fiscal years 2004 and 2005and inserting during fiscal years 2004 through 2009.  
 
